                                          Case 3:20-cv-01357-JSC Document 55 Filed 02/05/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DACARI SPIERS,                                    Case No. 20-cv-01357-JSC
                                                        Plaintiff,                         Case No. 20-cv-04276-JSC
                                   8
                                                 v.
                                   9                                                       ORDER RE: CHALLENGE TO
                                         CITY AND COUNTY OF SAN                            CONFIDENTIALITY DESIGNATION
                                  10
                                         FRANCISCO,                                        Re: Dkt. Nos. 38
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13     BREONNA RICHARD,
                                  14                    Plaintiff,

                                  15             v.

                                  16     CITY AND COUNTY OF SAN
                                         FRANCISCO,
                                  17
                                                        Defendant.
                                  18
                                  19
                                              Plaintiffs’ motion to remove the confidentiality designation from the police body-worn
                                  20
                                       camera (BWC) video is granted because Defendant has failed to demonstrate a particularized harm
                                  21
                                       that would support designating the video as confidential. Phillips ex rel. Estates of Byrd v. Gen.
                                  22   Motors Corp., 307 F.3d 1206, 1210 (9th Cir. 2002). Defendant’s arguments to the contrary are
                                  23   particularly unpersuasive in light of the San Francisco Police Department’s release of a portion of
                                  24   the BWC video. See Fed. R. Civ. P 26(c); Harmon v. City of Santa Clara, 323 F.R.D. 617, 625
                                  25   (N.D. Cal. 2018) (finding that a party’s privacy concerns become moot when a confidential video
                                  26   is released on the internet). Moreover, even if Defendant had demonstrated a particularized harm,

                                  27   the Glenmede factors do not weigh in its favor for the reasons articulated by Judge Cousins in

                                  28   Gonzalez v. City of San Jose, No. 19-CV-08195-NC, 2020 WL 4430799, at *4 (N.D. Cal. July 31,
                                          Case 3:20-cv-01357-JSC Document 55 Filed 02/05/21 Page 2 of 2




                                   1   2020) (finding that police officers that are in the public eye everyday have a lowered expectation

                                   2   of privacy). See Glenmede Trust Co. v. Thompson, 56 F.3d 476, 483 (3d Cir.1995).

                                   3           Plaintiffs’ motion to sanction opposing counsel is denied for the reason stated at oral

                                   4   argument—the request was raised in a reply brief.

                                   5          This Order disposes of Docket No. 38.

                                   6          IT IS SO ORDERED.

                                   7   Dated: February 5, 2020

                                   8

                                   9
                                                                                                    JACQUELINE SCOTT CORLEY
                                  10                                                                United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
